Citation Nr: 0923587	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the rectum, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for chronic tinnitus.  

4.  Entitlement to service connection for posttraumatic 
stress disorder, to include depression and anxiety.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.  

6.  Entitlement to an initial (compensable) evaluation for 
Grover's disease.





REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.  

In April 2009, while sitting at the RO in Las Vegas, Nevada, 
the Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  During the hearing, 
the Veteran submitted additional evidence and waived the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).  He also withdrew from appellate 
consideration the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a chronic disability manifested by 
elevated cholesterol and triglycerides.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

The Board notes that the issues of entitlement to service 
connection for a low back disability, a right knee 
disability, and a right elbow disability were originally 
developed for appellate review.  However, service connection 
for degenerative disc disease of the lumbar spine, 
degenerative changes of the medial meniscus of the right 
knee, and lateral epicondylitis triceps tendonitis of the 
right elbow was ultimately granted by the RO in a February 
2009 rating action.  Therefore, those issues are no longer 
before the Board.  

The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD), to include depression 
and anxiety, and entitlement to service connection for 
hypertension, to include as secondary to PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Adenocarcinoma of the rectum is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.  

2.  Bilateral hearing loss is not shown to have been present 
in service, or at any time thereafter.

3.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.

4.  The Veteran's Grover's disease is manifested by 
complaints of itching with weekly outbreaks primarily on the 
trunk of his body, hands, and legs; treatment of the 
Veteran's Grover's disease involves topical cream and over-
the-counter antihistamines but does not necessitate 
intermittent systemic immunosuppressive therapy.  



CONCLUSIONS OF LAW

1.  Adenocarcinoma of the rectum was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).   

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.385 (2008).  

3.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 

4.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial evaluation of 10 percent, but not 
higher, for Grover's disease have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic Code 7825 
(2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 and November 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March and November 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the March 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.       

The Board notes that the March and November 2006 letters did 
not apprise the Veteran of the information needed to 
substantiate his higher rating challenge, namely, proof that 
the noncompensable assessment did not properly reflect his 
level of disability or that he was entitled to a higher 
rating.  The Court has held, however, in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Thus, no further notice is required with 
respect to the Veteran's higher rating claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
February 2007 RO decision that is the subject of this appeal 
in its March and November 2006 letters.  With respect to the 
Dingess requirements, the Veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claims, as well as the type of evidence 
necessary to establish a rating or effective date of an award 
(see letter from RO, dated in March 2006), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA 
notice at the required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in November 2006 and December 2008 which were 
thorough in nature and adequate for the purposes of deciding 
the claim for a higher (compensable) rating for Grover's 
disease.  With respect to the aforementioned claim, the Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal.  The VA examinations revealed findings 
that are adequate for rating the Veteran's Grover's disease.  
Thus, VA has no further duty to provide another rating 
examination for the Veteran's skin disorder.  38 C.F.R. §§ 
3.326, 3.327.

With regard to the Veteran's claims for service connection 
for adenocarcinoma of the rectum, bilateral hearing loss, and 
tinnitus, the Veteran did not receive a VA examination for 
the purposes of deciding these claims, apparently because the 
RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claims.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled American Veterans v. Sec'y of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions 
of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) 
(discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  An affirmative answer to these 
elements results in a necessary medical examination or 
opinion; a negative response to any one element means that 
the Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, supra, 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the first medical evidence of 
adenocarcinoma of the rectum is in August 1996, approximately 
14 years after the Veteran's period of active service.  In 
addition, there is no competent opinion that links the 
Veteran's rectal cancer to his period of service, to include 
his inservice exposure to Agent Orange.  In regard to the 
Veteran's claimed bilateral hearing loss and tinnitus, there 
is no service or post-service medical evidence of bilateral 
hearing loss or tinnitus.  Specifically, there is no 
competent medical evidence of record showing that the Veteran 
currently has bilateral hearing loss for VA purposes, nor is 
there any competent medical evidence showing a current 
diagnosis of tinnitus.  Thus, in light of the above, the 
Board finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon, supra; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 2563 
(1999).

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and a malignant tumor (i.e., cancer) 
or an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

B.  Adenocarcinoma of the Rectum

Factual Background

The Veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Air Force from July 1961 to September 1982, 
which included 10 years, 5 months and 2 days of foreign 
service. The Veteran's Military Occupational Specialty (MOS) 
was administration superintendent, and he received the 
National Defense Service Medal, the Vietnam Service Medal 
With 1 Service Star, the Republic of Vietnam Gallantry Cross 
With "Palm" Device, and the Republic of Vietnam Campaign 
Medal.

The Veteran's service treatment records are negative for any 
complaints or findings of adenocarcinoma of the rectum.  In 
March 1982, the Veteran underwent a retirement examination.  
At that time, his anus and rectum were clinically evaluated 
as "normal."  Specifically, the examiner noted that the 
Veteran's rectum and prostate were normal to digital 
examination.  Feces was negative for occult blood.     

In a VA Form 21-4138, Statement in Support of Claim, dated in 
October 2006, the Veteran filed a claim for service 
connection for adenocarcinoma of the rectum.  He stated that 
he had been diagnosed with rectal cancer in July 1996 and 
subsequently underwent surgery in August 1996 to remove the 
cancer.  As a result of the surgery, he had to permanently 
wear a colostomy bag.  According to the Veteran, while he was 
in the military, he was stationed in Vietnam where he was 
exposed to Agent Orange.  The Veteran maintained that due to 
his inservice Agent Orange exposure, he developed the rectal 
cancer.  In support of his claim, he submitted a private 
Operative Report which showed that he had undergone surgery 
in August 1996 for adenocarcinoma of the rectum.  It was 
noted that the Veteran had recently been diagnosed with 
rectal cancer.     

In June 2007, a hearing was conducted at the RO before a 
local hearing officer.  At that time, the Veteran stated that 
he was the only person in his family who had been diagnosed 
with cancer.  It was his contention that his rectal cancer 
was due to his inservice Agent Orange exposure.  In response 
to the question as to whether any doctor had informed him 
that his rectal cancer was due to his inservice Agent Orange 
exposure, the Veteran responded "no."   

In April 2009, the Veteran testified, via a video conference, 
before the undersigned Acting Veterans Law Judge.  At that 
time, in support of his contention that his adenocarcinoma of 
the rectum was related to his inservice Agent Orange 
exposure, the Veteran submitted an internet printout 
regarding the effects of Agent Orange.  In the printout, it 
was reported that new data had emerged showing that a "few 
important cancer types -- malignancies of the brain, stomach, 
colon, rectum, and pancreas -- were moved from a category 
labeled 'limited or insufficient evidence of no association 
[with Agent Orange]' to a more neutral category -'inadequate 
or insufficient evidence to determine association'"      

Analysis

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure expanded to include all herbicides used 
in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  
See 38 C.F.R. § 3.309(e) (2008); see also 38 U.S.C.A. § 
1116(f).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Board notes that the Veteran's service records confirm 
that he had active service in Vietnam during the Vietnam era.  
Therefore, the Veteran is presumed to have been exposed to 
herbicides in service.  38 U.S.C.A. § 1116(f).

The Board observes that adenocarcinoma of the rectum is not 
one of the diseases that are recognized by law as linked to 
exposure to herbicides.  Thus, the nexus presumption found in 
38 C.F.R. § 3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Accordingly, the Board must 
additionally consider whether the Veteran is entitled to 
service connection for adenocarcinoma of the rectum under the 
regular criteria for service connection without regard for 
the Agent Orange presumptions.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2008).

The Veteran's service treatment records, including his March 
1982 retirement examination, are negative for any complaints 
or findings of adenocarcinoma of the rectum.  The first 
evidence of record of a diagnosis of adenocarcinoma of the 
rectum is in August 1996, approximately 14 years after the 
Veteran's separation from the military.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

In this case, there is no competent evidence of record which 
links the Veteran's adenocarcinoma of the rectum to his 
period of active service, to include his inservice Agent 
Orange exposure.  The Board recognizes the internet printout 
submitted by the Veteran regarding the effects of Agent 
Orange and how certain cancer types, including malignancies 
of the rectum, had been moved to a category labeled -
"inadequate or insufficient evidence to determine 
association."  The Board observes that the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated opinion.  Mattern v. West, 
12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the medical printout submitted by the 
Veteran is not accompanied by the opinion of any medical 
expert linking the Veteran's adenocarcinoma of the rectum to 
service, to specifically include his inservice Agent Orange 
exposure.  Additionally, the printout fails to demonstrate 
with any degree of certainty a relationship between the 
Veteran's adenocarcinoma of the rectum and his inservice 
Agent Orange exposure.  For these reasons, the Board must 
find that the internet printout does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks, 11 Vet. App. at 317.   

The Board has considered the Veteran's statements that his 
rectal cancer is related to his inservice exposure to Agent 
Orange.  However, the Veteran has not been shown to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  Therefore, in the absence of any competent medical 
evidence attributing the Veteran's adenocarcinoma of the 
rectum to his period of service, or to any incident of 
service, to include the in-service exposure to Agent Orange, 
the Veteran's claim for service connection for adenocarcinoma 
of the rectum, to include as secondary to Agent Orange, must 
be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Bilateral Hearing Loss and Tinnitus

In this case, the Veteran contends that he currently has 
bilateral hearing loss and tinnitus due to inservice noise 
exposure.  Specifically, he maintains that while he was in 
the Air Force, he was exposed to loud noises from aircraft 
and jet engines.  He maintains that due to his inservice 
acoustic trauma, he developed bilateral hearing loss and 
tinnitus.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's service treatment records fail to demonstrate 
the presence of chronic hearing loss or tinnitus.  In this 
regard, the Board notes that inservice audiometric 
examinations dated in June 1972, July 1976, and August 1980 
were entirely within normal limits, with no evidence of 
either hearing loss or tinnitus.  Moreover, the Veteran's 
March 1982 retirement examination was negative for any 
evidence of either hearing loss or tinnitus.  Specifically, 
the audiological evaluation revealed that the Veteran had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 10, 
0, 0, and 15 decibels, respectively.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 15, 15, 10, 5, and 15 decibels.   

In addition to the Veteran's service treatment records being 
negative for a diagnosis of hearing loss or tinnitus, a 
careful review of the Veteran's postservice treatment records 
also does not reveal any indication or diagnosis of tinnitus 
or hearing loss, to include hearing loss for VA purposes.  
The postservice treatment records are negative for any 
complaints of hearing loss or tinnitus.  Therefore, without a 
diagnosis of hearing loss or tinnitus, the Veteran cannot be 
granted service connection for these conditions.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

Based on this record, the Board finds that the Veteran's 
claims of service connection for bilateral hearing loss and 
chronic tinnitus must be denied.  The medical evidence in 
this case does not indicate that the Veteran suffers from 
current disability. Without a current diagnosis, a claim of 
service connection for such conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 49.  


III.  Higher Rating Claim

A.  Factual Background

The Veteran's service treatment records show that he was 
treated on numerous occasions for skin problems, variously 
diagnosed as urticaria, varicella, hives, vesicular lesions 
of unknown etiology, and dermatitis.  He was prescribed a 
variety of creams and medications to treat the recurrent skin 
condition.      

In a VA Form 21-4138, Statement in Support of Claim, dated in 
July 2006, the Veteran filed a claim of entitlement to 
service connection for a skin rash.  He stated that during 
service, he developed a skin rash on his face and body.  
According to the Veteran, he was prescribed medication and 
the rash disappeared for a short period of time and then 
returned.  He indicated that after his discharge, he 
continued to experience a chronic rash.  

In November 2006, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the last dermatologist 
that the Veteran saw for his chronic rash had prescribed 
Fluocinonide ointment, which was a corticosteroid.  The 
examiner indicated that the Veteran applied the cream every 
two months.  According to the examiner, the treatment was 
very effective and did not cause any side effects.  The 
Veteran's skin symptoms included itching on the skin.  In 
regard to whether the Veteran's skin condition was 
debilitating, the examiner noted "not applicable."  The 
physical examination of the anterior trunk revealed 
erythematous macular lesions, bilaterally, which occupied 
approximately 10 percent of the total surface area of the 
trunk, which was three to five percent of the total body 
surface area.  The Veteran reported that he occasionally 
experienced eruptions on the legs; however, the examiner 
stated that there were no eruptions at the time of the 
examination.  The Veteran's back was within normal limits.  
The diagnosis was Grover's disease.      

By a February 2007 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for 
Grover's disease.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 7825, 
effective from January 20, 2006, for the Veteran's service-
connected skin disorder.   

In June 2007, a hearing was conducted at the RO before a 
local hearing officer.  At that time, the Veteran testified 
that the rash that he experienced due to his service-
connected Grover's disease appeared on his forehead, hips, 
under the armpits, the trunk of his body, the groin area, and 
the backs of his hands and legs.  He stated that his rash 
appeared approximately every month.  According to the 
Veteran, when the rash appeared, he applied a cream that was 
prescribed to him by a physician.  He noted that he also used 
calamine lotion and Benadryl.  The Veteran reported that the 
rash itched and that he had a hard time sleeping when the 
rash was active.   

A VA examination was conducted in December 2008.  At that 
time, the Veteran stated that the papules on his chest and 
abdomen appeared every day but disappeared in 24 hours.  In 
the scalp, the rash occurred and disappeared in 24 hours, and 
in the calves, it occurred for three to four days and then 
went away.  The Veteran reported that he had been treated 
with Benadryl and another antihistamine.  However, he stopped 
taking the other antihistamine when it made him dizzy.  He 
was then told to use the Benadryl as needed.  According to 
the Veteran, he treated his skin disorder himself and had 
last seen a physician in 1998.  In addition to the Benadryl, 
the Veteran used calamine lotion.  The examiner reported that 
the Veteran's treatment was "near constant" and that it was 
topical, not a corticosteroid or an immunosuppressive.  The 
physical examination showed that the Veteran had a 
hyperpigmented papular rash in the abdomen area.  No hives 
were noted.  There was no rash present in the scalp or 
calves.  The diagnosis was Grover's disease.  The examiner 
opined that the Veteran's intermittent pruritic papular rash 
was a form of urticaria.   

In the April 2009 videoconference hearing, the Veteran 
testified that he had weekly breakouts of his skin condition 
and sometimes twice a week.  He stated that the rash would 
either appear all over his body or just on certain parts of 
his body.  According to the Veteran, he treated the rash with 
cream, but the rash always returned.  The Veteran reported 
that the rash itched and that he used over-the-counter 
products to control it.  

B.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2008).

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the instant case, the Veteran maintains that his Grover's 
disease warrants a compensable rating.  He maintains that his 
skin condition erupts on a weekly basis and causes itching.  
In that regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event. However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.

As reported by the examiner in the Veteran's December 2008 VA 
examination, the Veteran's Grover's disease is manifested by 
a form of urticaria.  Thus, the RO has assigned a 
noncompensable disability rating under Diagnostic Code 7825, 
which pertains to urticaria, for the Veteran's service-
connected Grover's disease.  Under Diagnostic Code 7825, a 10 
percent rating is warranted where there are recurrent 
episodes of urticaria occurring at least four times during 
the past 12-month period, and; responding to treatment with 
antihistamines or sympathomimetics.  A 30 percent evaluation 
is available where there is evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
evaluation is available where there is evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2008).

The medical evidence of record establishes that the Veteran 
has essentially treated himself for his Grover's disease on a 
continuous basis throughout the course of this appeal.  In 
that regard, the Veteran has testified that he exhibits the 
symptoms of his Grover's disease on a weekly basis and that 
he treats himself rather than seeking treatment from a 
physician.  According to the Veteran, every week, he treats 
his Grover's disease by applying Calamine lotion and taking 
Benadryl, an antihistamine.  The Veteran's outbreaks from his 
Grover's disease have been objectively observed in VA 
examinations.  In the November 2006 VA examination, there 
were erythematous macular lesions on the Veteran's anterior 
trunk.  According to the examiner, those lesions occupied 
approximately 10 percent of the total surface area of the 
trunk, which was three to five percent of the total body 
surface area.  In addition, in the December 2008 VA 
examination, the Veteran had a hyperpigmented papular rash in 
the abdomen area.  In light of the above, the Board finds 
that the manifestations of the Veteran's Grover's disease 
more closely approximate the symptomatology required for a 10 
percent evaluation, which involves having active episodes of 
urticaria at least four times in a 12-month period.  At the 
very least, the evidence for and against an increased 
(compensable) rating for Grover's disease is in equipoise, 
and as such, reasonable doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008).  Accordingly, an 
initial evaluation of 10 percent for Grover's disease is 
warranted for the entire period since the award of service 
connection.  Fenderson, supra.   

As to whether the Veteran's service-connected Grover's 
disease rises to the level of 30 percent disabling, the Board 
finds that it does not.  Under Diagnostic Code 7825, a 30 
percent rating requires that the recurrent episodes be 
debilitating and require systemic immunosuppressive therapy 
for control.  In this regard, the Veteran's episodes have not 
been characterized as debilitating.  In the November 2006 VA 
examination, with regard to the question of whether the 
Veteran's skin condition was debilitating, the examiner noted 
"not applicable."  In addition, although it was reported in 
the November 2006 VA examination that the Veteran used a 
corticosteroid every two months to treat his Grover's 
disease, it does not appear that the Veteran continued to use 
that therapy.  In the December 2008 VA examination and the 
April 2009 videoconference hearing, the Veteran indicated 
that he treated his Grover's disease by applying calamine 
lotion and using Benadryl.  Thus, the evidence does not show 
that the Veteran's Grover's disease has required systemic 
immunosuppressive therapy for control.  Therefore, in light 
of the above, the criteria for a 30 percent rating are not 
met.  


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's Grover's disease which would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating. Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to service connection for adenocarcinoma of the 
rectum, to include as due to exposure to Agent Orange, is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for chronic tinnitus is 
denied.  

An initial 10 percent schedular evaluation for Grover's 
disease is granted, subject to the regulations governing 
payment of monetary benefits.





REMAND

The Board finds that additional development is warranted to 
adjudicate the Veteran's claim for service connection for 
PTSD, to include depression and anxiety.  38 C.F.R. § 19.9 
(2008).

VA regulation, 38 C.F.R. § 3.304(f) sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2008); (2) combat status or 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed inservice 
stressor.

In this case, the Veteran has maintained that he has PTSD, to 
include depression and anxiety, based on two primary 
stressors.  The first stressor was witnessing body bags being 
loaded and unloaded from helicopters.  This alleged stressor 
is inherently unverifiable; that is, anecdotal experiences of 
this type simply cannot be verified independently.  See Cohen 
v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").    

In regard to the Veteran's second stressor, he states that 
while he was stationed in Vietnam, he participated in 
sustained aerial flights as a combat crew member.  The 
Veteran indicates that during most of the aerial missions, 
his crew encountered hostile ground fire while they provided 
"flare" support to the ground troops engaged in combat 
operations.  He notes that he was constantly worried that he 
would not return safely.  

The Veteran's personnel records include a Citation to 
Accompany the Award of the Air Medal.  In the Citation, it 
was noted that the Veteran distinguished himself by 
meritorious achievement while participating in sustained 
aerial flight as a combat crew member in Southeast Asia from 
November 12, 1965 to June 29, 1966.  According to the 
Citation, during that period of time, outstanding airmanship 
and courage were exhibited in the successful accomplishment 
of important missions under extremely hazardous conditions 
including the continuous possibility of hostile ground fire.  
The Veteran's highly professional efforts contributed 
materially to the mission of the United States Air Force in 
Southeast Asia.  

The Board recognizes that according to VA Medical Center 
(VAMC) outpatient treatment records, in a May 2007 mental 
status evaluation, the examiner specifically concluded that 
the Veteran did not meet the diagnostic criteria for PTSD.  
However, although the examiner did not diagnose the Veteran 
with PTSD, he did diagnose the Veteran with an anxiety 
disorder, not otherwise specified.  According to the 
examiner, the Veteran was experiencing anxiety with mild 
hypervigilance and some difficulties with anger management.  
The examiner, however, did not address the pertinent question 
of whether there was a relationship between the Veteran's 
anxiety disorder and his period of service.  Thus, in view of 
the foregoing facts and applicable law, the Board finds that 
a new VA examination, as specified in greater detail below, 
should be performed.  See 38 C.F.R. § 3.159.

In regard to the Veteran's claim for service connection for 
hypertension, to include as secondary to PTSD, adjudication 
of this claim must be deferred because, since it includes a 
theory of being secondary to PTSD, it is intertwined with the 
claim for service connection for PTSD, to include depression 
and anxiety.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a mental 
status examination performed by a 
psychiatrist to determine the nature, 
extent and etiology of any psychiatric 
disorder that may be present, to include 
PTSD, a major depressive disorder and/or 
an anxiety disorder.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner.  
The psychiatrist should specifically 
review the May 2007 VA mental status 
evaluation.  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, 
appropriate psychological testing and any 
other tests that are deemed necessary, the 
psychiatrist is asked to opine on the 
following:

a.  Does the Veteran meet the 
diagnostic criteria for PTSD under the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM- IV)?

b.  Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability, to include PTSD 
and/or a major depressive disorder, 
began during or is causally linked to 
any incident of service, to include 
participating in aerial flights as a 
crew member?   

c.  Is it at least as likely as not (50 
percent or more likelihood) that the 
Veteran's diagnosed anxiety disorder 
began during or is causally linked to 
any incident of service, to include 
participating in aerial flights as a 
crew member?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

The psychiatrist is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion, 
he or she should specifically so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the issues of 
entitlement to service connection for 
PTSD, to include depression and anxiety, 
and entitlement to service connection for 
hypertension, to include as secondary to 
PTSD.  If any claim remains denied, the RO 
must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, 
the case must be returned to this Board 
for appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


